Dear Senator Greene:
Reference is made to your recent request for an opinion of this office regarding attorney's fees incurred by Fire Chief Carl Smith in connection with a quo warranto proceeding brought against him by Mr. Homer Jones and the Town of Fordoche. We are advised that the quo warranto challenged Chief Smith's right to the office of Chief, but the trial court upheld Chief Smith's right to office. The court did, however, deny Chief Smith's request for attorney's fees. Subsequently, Chief Smith requested that the Fire District which employs him reimburse him for his attorney's fees.
Specifically, we are asked to opine upon the legality of the reimbursement of the attorney's fees by Fire Protection District No. 4 (the "District"), the public body that employs Chief Smith. For purposes of responding to your request, we assume that the judgment of the trial court is now final and unappealable.
This office has consistently opined that if a public official or employee is prosecuted for a criminal offense and is found not guilty, and the alleged offense arose out of the performance of his official functions, then the public body which employs that person may pay the reasonable attorney's fees and expenses that result from the defense against such charges. Atty. Gen. Ops. Nos. 94-384, 93-376, 91-474, 89-110.
Applying that reasoning, it is the opinion of this office that the District may reimburse the legal expenses incurred by the Chief in connection with the quo warranto
proceedings, since the final judgment of the court determined that the Chief was entitled to the office of Chief.
If the District decides that it does want to reimburse the Chief for his legal expenses in connection with the quo warranto proceeding (the District can choose not to reimburse the Chief), then it must also determine: (1) that the hourly rate charged by the Chief's counsel was reasonable (enclosed herewith is a copy of the Attorney General's Maximum Hourly Fee Schedule which may assist the District in making such a determination), (2) that the number of hours spent by counsel were reasonable and necessary, and (3) that any costs incurred by counsel were reasonable and necessary.
We trust the foregoing to be responsive to your request. Please do not hesitate to contact us if we can be of assistance in other areas of the law.
Yours very truly,
                               RICHARD P. IEYOUB Attorney General
                               BY: JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv